Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/405782; filed January 13, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,321,276. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
US Patent No. 11,126,589
 21. (New) A method, implemented by a client computer system, of requesting information from a server computer system, the method comprising:

receiving, by the client computer system from the server computer system, for a first data file of a first data type, a list of available data types including the first data type and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type;

generating, by the client computer system, a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of one or more second derived data files at the server computer system; and


sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files being in one of the derived data types different from the first data type.

22. (New) The method according to claim 21, further comprising sending, by the client computer system, a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files.

23. (New) The method according to claim 22, wherein sending the request comprises sending a PROPFIND request through HTTP 1.1 WebDAV protocol.

24. (New) The method according to claim 21, further comprising sending, by the client computer system to the server computer system, a request for information about a second virtual data file.

25. (New) The method according to claim 24, wherein sending the request comprises sending a HEAD request through HTTP protocol.

26. (New) The method according to claim 21, further comprising sending, by the client computer system to the server computer system, a request to retrieve at least a portion of the one or more second derived data files, the one or more second derived data files corresponding to the one or more second virtual data files and being derived by the server computer system in response to the request from the client computer system to retrieve the at least a portion of the one or more second derived data files from the server computer system.

27. (New) The method according to claim 26, wherein sending the request comprises sending a GET request through HTTP protocol.

28. (New) The method according to claim 26, further comprising receiving, by the client computer system, the at least a portion of the one or more second derived data files.

29. (New) The method according to claim 21, further comprising sending, by the client computer system, a request for policy capability of the server computer system for a data type prior to receiving, by the client computer system from the server computer system, the list of derived data types that can be generated by the server computer system.

30. (New) A client computer system comprising: one or more processors configured to: receive a list of available data types including a first data type and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type; 
generate a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the one or more processors to request or retrieve only a portion of one or more derived data files at the server computer system; 

and send a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, the one or more second virtual data files being listed in a directory listing at the server computer such that the one or more second virtual data files appear to the client computer system as if stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files being in one of the derived data types different from the first data type.

31. (New) The system according to claim 30, wherein the one or more processors are further configured to send a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files.

32. (New) The system according to claim 31, wherein the request comprises a HTTP 1.1 WebDAV PROPFIND request.

33. | (New) The system according to claim 30, wherein the one or more processors are configured to send to the server computer system a request for information about a second virtual data file. 4 4837-3195-1094.v1

34. (New) The system according to claim 33, wherein the request comprises a HTTP HEAD request.

35. (New) The system according to claim 30, wherein the one or more processors are configured to send a request to retrieve the at least a portion of the one or more second derived data files, the one or more second derived data files corresponding to the one or more second virtual data files and being derived by the server computer system in response to the request from the client computer system to retrieve the at least a portion of the one or more second derived data files from the server computer system.

36. (New) The system according to claim 35, wherein the request comprises a HTTP GET request.

37. | (New) The system according to claim 35, wherein the one or more processors are configured to receive the at least one or more second derived data files.

38. (New) The method according to claim 30, wherein the one or more processors are configured to send a request for policy capability of the server computer system for a data type prior to receiving by the one or more processors the list of derived data types that can be generated by the server computer system.

39. (New) A method for storing data files, the method being implemented by a server computer system that includes one or more processors configured to execute computer program modules, the method comprising:
receiving, by the one or more processors, from a client computer system in communication with the server computer system, a first data file of a first data type and a first data file virtualization policy;
storing, by the one or more processors, the first data file and the first data file virtualization policy on a storage device in communication with the server computer system, wherein the first data file virtualization policy defines available data types including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type;
deriving, by the one or more processors, one or more second virtual data files using information from the first data file and the first data file virtualization policy, the one or more second virtual data files not being stored on the storage device and the one or more second virtual data files being in one of the derived data types different from the first data type wherein each of the one or more second virtual data files comprises information representing only a portion of the first data file; and
generating, by the one or more processors, a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device. 






40.  The method according to claim 39, further comprising generating, by the one or more processors, derived data corresponding to the one or more second virtual data files listed on the directory listing on-demand upon request by the client computer system.

41. (New) The method according to claim 39, further comprising receiving, by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing.

42. (New) The method according to claim 41, wherein receiving the request comprises receiving, by the one or more processors, a PROPFIND request through a HTTP protocol.

43. | (New) The method according to claim 39, further comprising receiving, by the one or more processors, a request from the client computer system for policy capability of the server computer system for a data type.

44. (New) The method according to claim 41, further comprising sending, by the one or more processors, a response to the request from the client computer system including a list of derived data types that are supported by the server computer system.

45. (New) The method according to claim 44, wherein sending comprises providing for each derived data type a list of parameters used to control a derived data file containing the derived data types.

46. (New) The method according to claim 39, wherein the receiving comprises receiving,   by the one or more processors, a plurality of first data files and a plurality of first data file virtualization policies; and associating, by the one or more processors, each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies.

47. (New) The method according claim 39, further comprising receiving by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files.

48. (New) The method according to claim 47, wherein receiving the request comprises receiving a HEAD request through HTTP protocol.

49. (New) The method according to claim 40, further comprising delivering at least a portion of the data of the one or more second virtual data files to the client computer system.

50. (New) The method according to claim 40, further comprising receiving, by the one or more processors, a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files.

51. | (New) The method according to claim 50, wherein receiving the request comprises receiving a HTTP GET request. 

52. (New) A system for storing data files, comprising: a server computer system configured to: receive a first data file of a first data type and a first data file virtualization policy from a client computer system in communication with the server computer system, wherein the first data file virtualization policy defines available data types including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type; store the first data file and the first data file virtualization policy on a storage device in communication with the server computer system; derive one or more second virtual data files using only a portion of the information from the first data file and the first data file virtualization policy, the one or more second virtual data files not being stored on the storage device and the one or more second virtual data files being in one of the derived data types different from the first data type; and generate a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device.








53. (New) The system of claim 52, wherein the server computer system is configured to generate derived data corresponding to the one or more second virtual data files listed on the directory listing on-demand upon request by the client computer system.

54. (New) The system according to claim 52, wherein the computer system is further configured to receive a request, from the client computer system in communication with the server computer system, for the directory listing.

55. | (New) The system according to claim 54, wherein the request comprises a PROPFIND request in HTTP protocol.



56. (New) The system according to claim 52, wherein the server computer system is configured to receive a request from the client computer system for policy capability of the server computer system for a data type. 

57, (New) The system according to claim 56, wherein the server computer system is configured to send a response to the request from the client computer system including a list of derived data types that are supported by the server computer system.

58. (New) The system according to claim 52, wherein the server computer system is configured to receive a plurality of first data files and a plurality of first data file virtualization policies; and associate each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies.

59. (New) The system according to claim 52, wherein the server computer system is further configured to receive a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files.

60. (New) The system according to claim 53, wherein the server computer system is further configured to deliver at least a portion of the data of the one or more second virtual data files to the client computer system.

61. (New) The system according to claim 53, wherein the server computer system is further configured to receive a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files. 
1. A method, implemented by a client computer system, of requesting information from a server computer system, the method comprising:

receiving, by the client computer system from the server computer system, for a first data file of a first data type, a list of available data types including the first data type and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type;

generating, by the client computer system, a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the client computer to request or retrieve only a portion of a selected second derived data file from a group of one or more second derived data files at the server computer system; and

sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files being in one of the derived data types different from the first data type.

2.       The method according to claim 1, further comprising sending, by the client computer system, a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files.

3.     The method according to claim 2, wherein sending the request comprises sending a PROPFIND request through HTTP 1.1 WebDAV protocol.

4.       The method according to claim 1, further comprising sending, by the client computer system to the server computer system, a request for information about a second virtual data file.

5.        The method according to claim 4, wherein sending the request comprises sending a HEAD request through HTTP protocol.

6.      The method according to claim 1, further comprising sending, by the client computer system to the server computer system, a request to retrieve at least a portion of the one or more second derived data files, the one or more second derived data files corresponding to the one or more second virtual data files and being derived by the server computer system in response to the request from the client computer system to retrieve the at least a portion of the one or more second derived data files from the server computer system.

7.     The method according to claim 6, wherein sending the request comprises sending a GET request through HTTP protocol.

8.       The method according to claim 6, further comprising receiving, by the client computer system, the at least a portion of the one or more second derived data files.

9.       The method according to claim 1, further comprising sending, by the client computer system, a request for policy capability of the server computer system for a data type prior to receiving, by the client computer system from the server computer system, the list of derived data types that can be generated by the server computer system.

10.         A client computer system comprising: one or more processors configured to: receive a list of available data types including a first data type and a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type;
generate a first data file virtualization policy using the list of derived data types, the first data file virtualization policy indicating intent by the one or more processors to request or retrieve only a portion of a selected second derived data file from a group of one or more derived data files at the server computer system; and send a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, the one or more second virtual data files being listed in a directory listing at the server computer such that the one or more second virtual data files appear to the client computer system as if stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files being in one of the derived data types different from the first data type.

11. The system according to claim10, wherein the one or more processors are further configured to send a request to the server computer system for the directory listing, the directory listing including information about the first data file and information about the one or more second virtual data files.

12.     The system according to claim 11, wherein the request comprises a HTTP 1.1 WebDAV PROPFIND request.

13.               The system according to claim 10, wherein the one or more processors are configured to send to the server computer system a request for information about a second virtual data file.

14. (Original) The system according to claim 13, wherein the request comprises a HTTP HEAD request.

15.  The system according to claim 10, wherein the one or more processors are configured to send a request to retrieve the at least a portion of the one or more second derived data files, the one or more second derived data files corresponding to the one or more second virtual data files and being derived by the server computer system in response to the request from the client computer system to retrieve the at least a portion of the one or more second derived data files from the server computer system.

16.       The system according to claim 15, wherein the request comprises a HTTP GET request.

17.   The system according to claim 15, wherein the one or more processors are configured to receive the at least one or more second derived data files.

18. The method according to claim 10, wherein the one or more processors are configured to send a request for policy capability of the server computer system for a data type prior to receiving by the one or more processors the list of derived data types that can be generated by the server computer system.

19.) A method for storing data files, the method being implemented by a server computer system that includes one or more processors configured to execute computer program modules, the method comprising: 
receiving, by the one or more processors, from a client computer system in communication with the server computer system, a first data file of a first data type and a first data file virtualization policy; 
storing, by the one or more processors, the first data file and the first data file virtualization policy on a storage device in communication with the server computer system, wherein the first data file virtualization policy defines available data types including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type; deriving, by the one or more processors, one or more second virtual data files using information from the first data file and the first data file virtualization policy, the one or more second virtual data files not being stored on the storage device and the one or more second virtual data files being in one of the derived data types different from the first data type wherein each of the one or more second virtual data files comprises information representing only a portion of the first data file; and 
generating, by the one or more processors, a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device, and wherein the first data file virtualization policy enables the client computer system to request or retrieve only a portion of a selected second virtual data file from the one or more second virtual data files at the server computer system.

20.  The method according to claim 19, further comprising generating, by the one or more processors, derived data corresponding to the one or more second virtual data files listed on the directory listing on-demand upon request by the client computer system.

21.  The method according to claim 19, further comprising receiving, by the one or more processors, a request from the client computer system in communication with the server computer system, for the directory listing.

22. The method according to claim 21, wherein receiving the request comprises receiving, by the one or more processors, a PROPFIND request through a HTTP protocol.

23. The method according to claim 19, further comprising receiving, by the one or more processors, a request from the client computer system for policy capability of the server computer system for a data type.

24. The method according to claim 21,   further comprising sending, by the one or more processors, a response to the request from the client computer system including a list of derived data types that are supported by the server computer system.

25. The method according to claim 24, wherein sending comprises providing for each derived data type a list of parameters used to control a derived data file containing the derived data types.


26. The method according to claim 19, wherein the receiving comprises receiving,
by the one or more processors, a plurality of first data files and a plurality of first data file
virtualization policies; and associating, by the one or more processors, each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies.

27.      The method according claim 19, further comprising receiving by the one or
more processors, a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files.

28.       The method according to claim 27, wherein receiving the request comprises
receiving a HEAD request through HTTP protocol.

29. The method according to claim 20,   further comprising delivering at least a portion of the data of the one or more second virtual data files to the client computer system.

30.  The method according to claim 20, further comprising receiving, by the one or
more processors, a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files.

31.             The method according to claim 30, wherein receiving the request comprises
receiving a HTTP GET request.

32.  A system for storing data files, comprising: a server computer system configured to: receive a first data file of a first data type and a first data file virtualization policy from a client computer system in communication with the server computer system, wherein the first data file
virtualization policy defines available data types including a plurality of derived data types that can be generated by the server computer system, wherein the derived data types are different from the first data type; store the first data file and the first data file virtualization policy on a storage device in communication with the server computer system; derive one or more second virtual data files using only a portion of the information from the first data file and the first data file virtualization policy, the one or more second virtual data files not being stored on the storage device and the one or more second virtual data files being in one of the derived data types different from the first data type; and generate a directory listing including a listing of the one or more second virtual data files and providing the directory listing to the client computer system in communication with the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files is stored in the storage device, and wherein the first data file virtualization policy enables the client computer system to request or retrieve only a portion of a selected second virtual data file from the one or more second virtual data files at the server computer system. 


33, The system of claim 32, wherein the server computer system is configured to generate derived data corresponding to the one or more second virtual data files listed on the directory listing on-demand upon request by the client computer system.

34. The system according to claim 32, wherein the computer system is further configured to receive a request, from the client computer system in communication with the server computer system, for the directory listing.

35. The system according to claim 34, wherein the request comprises a PROPFIND request in HTTP protocol.



36.     The system according to claim 32, wherein the server computer system is configured to receive a request from the client computer system for policy capability of the server computer system for a data type.

37.          The system according to claim 36, wherein the server computer system is configured to send a response to the request from the client computer system including a list of derived data types that are supported by the server computer system.

38.         The system according to claim 32, wherein the server computer system is configured to receive a plurality of first data files and a plurality of first data file virtualization policies; and associate each first data file in the plurality of first data files with a corresponding first data file virtualization policy in the plurality of first data file virtualization policies.

39.       The system according to claim 32, wherein the server computer system is further configured to receive a request from the client computer system in communication with the server computer system, for the directory listing of the one or more second virtual data files.

40.       The system according to claim 33, wherein the server computer system is further configured to deliver at least a portion of the data of the one or more second virtual data files to the client computer system.

41. The system according to claim 33, wherein the server computer system is further configured to receive a request from the client computer system in communication with the server computer system to retrieve at least a portion of the data of the one or more second virtual data files.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Karpoff et al. (US 6,857,059) teaches a storage virtualization systems which implements an abstract layer to device the available physical storage into virtual disk or volumes.  The users can access the files using the pointers which points to the shadow disk image.  The shadow disk image is created with pointer mapping virtual blocks to the same physical blocks used by the original disk image.   Another relevant prior art, Van Hise et al. (US 2009/0164716) is directed to analyze configuration data to detect virtualization policy inconsistencies.  It reports potential problems associated with applying the storage virtualization configuration to one or more data storage resources based on the inconsistencies of the virtualization policy.   Gehr et al. (US 2010/0076744) is directed to a storage virtualization utilizing a SCSI device emulation in a virtual space .The virtualization system handles the process of mapping the logical space to the actual physical location for the user when the user requests files from the virtual space.    The system allows access to the files  by specifying offsets and data types using a JNI (Java Native Interface) call.  
	Although the prior art teaches portions of the claimed limitations which relate to the derived data types to request offsets of the file and the storage virtualization policies it fails to teach the invention in the level of detail as claimed.  More specifically, a thorough review of the prior art fails to disclose or render obvious, 
	“ generating, by the client computer system, a first data file virtualization policy using the
list of derived data types, the first data file virtualization policy indicating intent by the client
computer to request or retrieve only a portion of one or more second derived data files at the server computer system; and
sending, by the client computer system to the server computer system, a first data file and the first data file virtualization policy for storage in a storage device in communication with the server computer system, the first data file virtualization policy being useable by the server
computer system to create one or more second virtual data files from the first data file, the one or more second virtual data files not being stored on the storage device, the one or more second virtual data files being listed in a directory listing at the server computer system such that the one or more second virtual data files appear to the client computer system as if the one or more second virtual data files are stored in the storage device, the one or more second virtual data files corresponding to the one or more second derived data files and the one or more second virtual data files being in one of the derived data types different from the first data type.”

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454